Case 3:19-cv-13741-RHC-EAS ECF No. 1 filed 12/20/19                  PageID.1     Page 1 of 12



                          UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF MICHIGAN
                               SOUTHERN DIVISION

  __________________________________________
                                            )
  Park Lawn Capital Limited, Inc.,          )                  CASE No. 19-cv-13741
                                            )
               Plaintiff/Petitioner,        )
                                            )
        v.                                  )
                                            )
  United Steelworkers Local 13702,          )
                                            )
               Defendant/Respondent.        )
  __________________________________________)

       COMPLAINT AND PETITION TO VACATE ARBITRATION AWARD

         Plaintiff/Petitioner, Park Lawn Capital Limited, Inc., which, by its attorneys,

  brings this action against Defendant/Respondent, United Steelworkers Local 13702, to

  vacate an arbitration decision and award, states and alleges as follows:

         1.      This is an action to vacate an Arbitration Award issued on September 23,

  2019, and to enjoin or deny any proceedings to enforce such Award, under Section 301(a)

  of the Labor – Management Relations Act of 1947, as amended to date, 29 U.S.C.

  §185(a) (“LMRA”) and/or the Federal Arbitration Act, 9 U.S.C. §1 et. seq. (“FAA”). A

  true and correct copy of the subject Arbitration Award is attached hereto as Exhibit A and

  made part of this Complaint.

                                           PARTIES

         2.      Plaintiff/Petitioner Park Lawn Capital Limited, Inc. (“Park Lawn” or the

  “Company”) maintains a principal place of business at 16801 Greenspoint Park Drive,

  Suite 376, Houston, Texas 77060, but manages cemeteries nationwide, including a

  cemetery in Detroit, Michigan, where this dispute first arose. At all times relevant to this
Case 3:19-cv-13741-RHC-EAS ECF No. 1 filed 12/20/19                   PageID.2     Page 2 of 12



  dispute, Park Lawn has been an employer within the meaning of Section 2(2) of the

  National Labor Relations Act (“NLRA”), 29 U.S.C. § 152(2), and Section 301 of the

  Labor Management Relations Act (“LMRA”), 29 U.S.C. § 185.

         3.      Defendant/Respondent United Steelworkers Local 13702 (the “Union”)

  maintains a principal place of business at 20600 Eureka Road, Suite 300, Taylor,

  Michigan 48180. At all times relevant to this dispute, the Union has been a labor

  organization within the meaning of Section 2(5) of the NLRA, 29 U.S.C. § 152(5), and

  Section 301 of the LMRA, 29 U.S.C. § 185, and is recognized as the exclusive collective

  bargaining representative of certain employees employed by the Company at its Forest

  Lawn Memorial Park cemetery, located in Detroit, Michigan (“Forest Lawn”).

                                JURISDICTION AND VENUE

         4.      This action, which seeks to vacate an arbitration decision and award issued

  pursuant to an arbitration procedure contained in a collective bargaining agreement, is

  brought under Section 301 of the LMRA, 29 U.S.C. § 185, and is consistent with the

  purposes and policies of the LMRA as set forth in its Section 201, 29 U.S.C. § 171.

         5.      Jurisdiction of this Court is based on Section 301 of the LMRA, 29 U.S.C.

  § 185, and 28 U.S.C. §§ 1331 and 1337.

         6.      Venue in this judicial district is proper under 29 U.S.C. § 185 and 28

  U.S.C. § 1391. Indeed, both the Company and the Union maintain facilities and offices

  and do business within the Eastern District of Michigan, Michigan, and this Division of

  that District. Moreover, all of the events giving rise to this controversy, including the

  arbitration proceedings at issue here, occurred within the Eastern District of Michigan.




                                                2
Case 3:19-cv-13741-RHC-EAS ECF No. 1 filed 12/20/19                  PageID.3     Page 3 of 12



                                            FACTS

         7.      Park Lawn is a funeral, cremation, and cemetery provider, servicing

  families across the country. The Company manages several cemeteries in the state of

  Michigan, including the Forest Lawn cemetery located at 11851 Van Dyke Avenue,

  Detroit, Michigan 48234. At Forest Lawn, the Company’s grounds crew – a total of five

  employees at the time of the arbitration hearing – are members of a bargaining unit

  represented by the Union.

         8.      Park Lawn acquired Forest Lawn and other cemeteries located throughout

  Michigan from Midwest Memorial Group, LLC (“MMG”) during an acquisition in 2016.

  Park Lawn integrated these cemeteries into its US operations and became the official

  employer of the employees of these cemeteries in January 2019.

         9.      MMG and the Union were parties to a Collective Bargaining Agreement

  (“CBA” or “Agreement”), dated July 1, 2018, which Park Lawn assumed in connection

  with its acquisition of MMG. A true and correct copy of the CBA between Park Lawn

  and the Union (collectively, “the parties”) is attached hereto as Exhibit B.

         10.     Disputes between the parties must be handled through and pursuant to the

  detailed grievance procedure outlined in the CBA. Exhibit B, Article V.

         11.     By the plain terms of their agreement, the parties have agreed to bind

  themselves to strict time limits contained in that grievance procedure. Specifically, the

  grievance procedure provides that “[a]ny grievance not submitted in writing and received

  by the Director of Operations or his designate within five (5) work days after the

  Employer's response shall be deemed to have been waived and considered

  automatically closed.” Exhibit B, Article V, Section 1, Step (ii) (emphasis added).




                                               3
Case 3:19-cv-13741-RHC-EAS ECF No. 1 filed 12/20/19                 PageID.4     Page 4 of 12



         12.     The importance and significance of these time limits are reinforced by the

  Agreement: “Time limits specified in the grievance procedure are of the essence.”

  Exhibit B, Article V, Section 7 (emphasis added).

                               The Investigation and Discipline

         13.     In January 2019, shortly after Park Lawn became the employer of Forest

  Lawn’s employees and took over the management of Forest Lawn, bargaining unit

  member David Messingham (“Messingham”) submitted a complaint to Superintendent

  Jeff Teal (“Teal”), alleging that other bargaining unit employees had regularly used the

  word “nigger” in the workplace.

         14.     Superintendent Teal reported Messingham’s complaint to Human

  Resources. Due to the nature and seriousness of the reported complaint, the Company

  took immediate steps to investigate its allegations and sent HR Director Suzette Fielder

  (“Fielder”) to Forest Lawn to conduct witness interviews.

         15.     Fielder interviewed all five bargaining unit members (Messingham,

  Thomas Vanicelli (“Vanicelli”), Anthony Williams (“Williams”), Wilmer “Pete” Austin

  (“Austin”), and Juan Huertas (“Huertas”)) (collectively, the “Grievants”), as well as

  Superintendent Teal.

         16.     The interviews corroborated Messingham’s allegations, and uncovered

  that use of the word “nigger” in the workplace was rampant and pervasive.

         17.     In fact, during the interviews, both Williams and Austin admitted to

  personally using the word “nigger” in the workplace.




                                              4
Case 3:19-cv-13741-RHC-EAS ECF No. 1 filed 12/20/19                   PageID.5     Page 5 of 12



            18.   Moreover, the investigation also exposed a work environment fraught with

  sexually explicit or derogatory language towards women and minorities, and frequent

  exchange and distribution of pornography among its bargaining unit employees.

            19.   Specifically, the investigation uncovered a workplace where men routinely

  “look[ed] at pictures of women,” often commented on women’s “titties, butt, [and]

  body,” and regularly referred to one another as “pussy.” As the Arbitrator pointed out,

  “the conduct uncovered by Park Lawn during its investigation was prolonged, continued,

  and repeated behavior, and was objectionable and blatantly discriminatory.” Exhibit A at

  20.

            20.   Park Lawn recognized this workplace misconduct previously went

  unchecked under MMG’s management and considered this information as a mitigating

  factor.

            21.   Balancing this mitigating factor with its legal and moral obligation to rid

  the workplace of these serious and pervasive repetitive behaviors, the Company found

  that there was just cause for the “First and Final Written Warnings” to Williams,

  Messingham, Huertas, and Austin, as well as Superintendent Teal, on February 21, 2019.

            22.   Because Vanicelli had been on vacation during the time that these

  warnings were issued to the other members of the bargaining unit, after returning from

  vacation, on March 18, 2019, Vanicelli was issued his First and Final Written Warning.

                            Grievance and Arbitration Proceedings

            23.   On March 21, 2019, Vanicelli filed a grievance alleging an “unjust write

  up” for the First and Final Written Warnings that were issued to each of the bargaining

  unit members.




                                                5
Case 3:19-cv-13741-RHC-EAS ECF No. 1 filed 12/20/19                    PageID.6     Page 6 of 12



         24.       The filing of the grievance was twenty-eight (28) days after Messingham,

  Williams, Austin and Huertas were issued their warnings, or, put another way, twenty-

  three (23) days beyond the time limit imposed by the grievance procedure.

         25.       The only timely claim was the one that Vanicelli filed on his own behalf,

  insofar as it was the only claim that was asserted within the five-day period prescribed by

  the parties’ Agreement.

         26.       When the Company denied the grievance, the Union demanded

  arbitration. The grievance was the subject of an arbitration hearing held on August 7,

  2019, in Beverly Hills, Michigan, before Arbitrator Patrick A. McDonald (the

  “Arbitrator”).

         27.       The issue presented to the Arbitrator in those proceedings was twofold on

  both procedural and meritorious grounds. The procedural issue(s) included whether the

  scope of the Union’s grievance can be extended to capture the purported claims of

  Messingham and Huertas, who did not sign the grievance. The second was whether the

  procedurally untimely claims of all the Grievants, except for Vanicelli, were properly

  before the Arbitrator. On the merits, the issue was limited to whether Park Lawn

  sustained its burden of demonstrating just cause for discipline, and, if not, what shall be

  the remedy?

         28.       At the hearing, the parties submitted several joint exhibits, including notes

  from witness interviews that were approved by each interviewed employee. That

  undisputed evidence demonstrated rampant use of profanity, sexually inappropriate

  comments, and ethnic and racial slurs in the workplace, including a pattern of repeated

  use of the racially derogatory word “nigger.”




                                                 6
Case 3:19-cv-13741-RHC-EAS ECF No. 1 filed 12/20/19                 PageID.7     Page 7 of 12



         29.     Superintendent Teal, HR Director Fielder, and Mathew Forastiere (VP

  Operations – Midwest Group) testified on behalf of the Company at the hearing.

         30.     Vanicelli appeared at the hearing and was the only witness to testify on

  behalf of the Union. On cross-examination, Vanicelli admitted that his claim was the

  only timely claim asserted in his grievance, and that, under the Agreement, untimely

  grievances are to be deemed “null and void.”

         31.     Both Superintendent Teal and Vanicelli did not deny and in fact

  acknowledged the alleged employee misconduct, including sexually degrading and

  objectifying commentary about women, accessing and viewing of pornography, and

  common use of racial slurs.

         32.     After post-hearing briefing was submitted to him for his consideration, on

  September 23, 2019, the Arbitrator issued his Decision and Award.

         33.     Despite recognizing there were two procedural issues before him, the

  Arbitrator failed to apply the Agreement and reach a decision as to the timeliness of the

  grievance for each of the Grievants.

         34.     In the Decision and Award, the Arbitrator determined, based on the

  undisputed record before him, that “the ‘N-word’ was used regularly” and that “shop

  talk” does “not condone the use of the ‘N-word’ or other divisive or demeaning

  language.” Exhibit A at 24-25. Further, the Arbitrator recognized the Grievants

  frequently used sexually explicit or derogatory language.

         35.     Nevertheless, in his Award, the Arbitrator ordered that the “First and Final

  Written Warning[s]” be modified to “First Written Warnings.” Id. at 26.




                                               7
Case 3:19-cv-13741-RHC-EAS ECF No. 1 filed 12/20/19                    PageID.8        Page 8 of 12



                                            COUNT I

                                 Vacation of Arbitration Award

         36.     Park Lawn incorporates by reference paragraphs 1 through 35 of this

  Complaint and Petition, and all allegations therein, as if fully set forth herein.

         37.     The Arbitrator’s Decision and Award must be vacated because the

  Arbitrator exceeded his powers insofar as his Decision and Award failed to draw its

  essence from the Agreement, which, by its plain terms, imposes strict time limits for

  filing grievances and other constraints on a selected arbitrator’s remedial authority.

         38.     The Arbitrator’s Decision and Award must also be vacated because it was

  issued in manifest disregard for the law, including but not limited to, Title VII’s

  workplace discrimination protections, Michigan’s workplace discrimination protections,

  and the dominant public policy of this State.

         39.     In the Arbitrator’s Decision and Award, the Arbitrator sought to literally

  rewrite the warnings issued to each of the Grievants, subject to the Arbitrator’s final

  review and approval, despite finding, based on the undisputed record before him, that the

  Grievants’ conduct was “objectionable and blatantly discriminatory.” Exhibit A at 20.

         40.     Permitting such behavior violates Title VII’s workplace discrimination

  protections, as well as this State’s explicit, well-defined, and dominant public policy

  against such conduct.

         41.     Furthermore, the Arbitrator’s Decision and Award and his decision to

  require a First Warning is outside of the plain language of the CBA which has no

  progressive discipline policy or requirement.




                                                  8
Case 3:19-cv-13741-RHC-EAS ECF No. 1 filed 12/20/19                  PageID.9        Page 9 of 12



         42.     For all the reasons stated, as well as for other good and valid reasons, the

  Arbitrator’s Decision and Award should be vacated.

         WHEREFORE, Plaintiff/Petitioner Park Lawn respectfully requests that this

  Honorable Court grant in its favor and against Defendant/Respondent United

  Steelworkers Local 13702, by vacating, setting aside, and declaring to be null and void

  and of no legal effect the Arbitrator’s Award dated September 23, 2019, and by awarding

  any such other relief as this Court deems to be just and proper.


         Dated: December 20, 2019               Respectfully submitted,



                                                /s/ Stephanie Sweitzer

                                                Morgan, Lewis & Bockius LLP
                                                Stephanie Sweitzer (P66376)
                                                77 West Wacker Drive
                                                Chicago, IL 60601
                                                Telephone: 312.324.1000
                                                Facsimile: 312.324.1001

                                                Michael K. Taylor
                                                Michael E. Lignowski
                                                Morgan, Lewis & Bockius LLP
                                                1701 Market Street
                                                Philadelphia, PA 19103
                                                Telephone: 215.963.5000
                                                Facsimile: 215.963.5001

                                                Attorneys for Plaintiff/Petitioner
                                                Park Lawn Capital Limited, Inc.




                                               9
                Case 3:19-cv-13741-RHC-EAS ECF No. 1 filed 12/20/19                                                                                                     PageID.10                          Page 10 of 12
                                                                                                                                                                                County       in which   action   arose:      Wayne      County
 JS 44      (Rev. 02/19)
                                                                                                CIVIL COVER SHEET
 The JS 44 civil cover sheet and the information   contained herein neither replace nor supplement  the tiling and service of pleadings or other papers as required by law, except                                                                            as
 provided by local rules of court. This fonn, approved by the Judicial Conference    of the United States in September    1974, is reqUired for the use of the Clerk of Court for the
 purpose of imtIatmg the CIVlI docket sheet.    (SEH INSTRUC710NS ON NEXT PAGE OF THIS FORM.)

    I. (a) PLAINTIFFS                                                                                                                     DEFENDANTS
                                                                                                                                          UNITED        STEELWORKERS                    LOCAL      13702



      (b)     County      of Residence    of First Listed Plaintiff                  Harris County,        TX                             County    of Residence        of First Listed         Defendant        Wayne       County,     MI
                                         (LXCEI'T IN    u.s.   PLAINTIFF CASES)                                                                                            (IN Us. PLAlNTlFF CASES ONLY)
                                                                                                                                          NOTE:       IN LAND CONDEMNATION CASES, USE THE LOCATION OF
                                                                                                                                                      THE TRACT OF LAND INVOL VED.

      (c)     Attorneys     (Firm Name, Address, and Telephone Number)                                                                    Attorneys     (If Known)
 Stephanie Sweitzer (P66376)
 Morgan, Lewis & Bockius LLP
 77 West Wacker Drive, Fifth Floor, Chicago,                   IL 60601
 (312) 324-1000

 II. BASIS OF JURISDICTION                                 (Place an "X"       ill   One Box Only)                         III. CITIZENSHIP 0 F PRINClP AL PARTIES                                               (Place an "X" in One Box/or Plail7liff

o     I   U.S. Government                    .3        Federal Question
                                                                                                                                    (For Diversity Cases Only)
                                                                                                                                                                   PTF           DEI'
                                                                                                                                                                                                                      and One Box for Defendant)
                                                                                                                                                                                                                                     PTF      DEI'
             Plaintiff                                   (US. Government No( a PaNy)                                         Citizen of This State                 0I            01           Incorporated or Principal Place              04                04
                                                                                                                                                                                                of Business In This State

02        U.S. Government                    04        Diversity                                                             Citizen of Another State              02            0       2    Incorporated and Principal Place             05                05
             Defendant                                   (Indicate   Citi=ens!Jip         of Parties   in Item 111)                                                                              of Business In Another State

                                                                                                                             Citizen or Subject of a               03            0            Foreign Nation                               06                06
                                                                                                                                Foreign Country
 IV NATURE OF SUIT                          (Place an "X" in One Box Only)                                                                                              Clic'   k    here    for: Nature    of SUIt Code          Descrintions,
I
B
               CONTRACT                                                        TORTS                                            FORFEITUREIPENALTY                                    BANKRUPTCY                            OTHER       STATUTES                       I
   110 Insurance
   120 Manne
                                                 PERSONAL INJURY
                                           B310Airpiane                               0365
                                                                                          PERSONAL INJURY
                                                                                             Personal Injury -
                                                                                                                             0625     Drug Related Seizure
                                                                                                                                      of Property 21 USC 881
                                                                                                                                                                        0422         Appeal 28 USC 158              o   375 False Claims Act
                                                                                                                                                                        0423         Withdrawal                     0376     Qui Tam (31 USC
0130   Miller Act                               315 Airplane Product                          Product Liability              0690     Other                                          28 USC 157
o  140 Negotiable Instrument                         Liability                        0367   Health Carel                                                                                                           o
                                                                                                                                                                                                                             3729(a))
                                                                                                                                                                                                                        400 State Reapportionment
o  150 Recovery of Overpayment                      Assault, Libel &                                                                                                                                                o
                                                                                                                                                                                                                    B
                                           0320                                              Phannaceutical                                                                 PROPERTY             RIGHTS                 4 10 Antitrust

B      & Enforcement of Judgment
   151 Medicare Act
   152 Recovery of Defaulted
                                           0330
                                                     Slander
                                                    Federal Employers'
                                                     Liability                        0368
                                                                                             Personal Injury
                                                                                             Product Liability
                                                                                             Asbestos Personal
                                                                                                                                                                         ~820 Copyrights
                                                                                                                                                                              830 Patent
                                                                                                                                                                              835 Patent - Abbreviated              o
                                                                                                                                                                                                                        430 Banks and Banking
                                                                                                                                                                                                                        450 Commerce
                                                                                                                                                                                                                        460 Deportation
        Student Loans                      0340     Manne                                     Injury Product                                                                      New Drug Application              0470     Racketeer Influenced and
        (Excludes Veterans)                0345     Manne Product                             Liability                                                                 In840 Trademark                                     Corrupt Organizations
o                                                                                                                                                                                                                   o
   153 Recovery of Overpayment
       of Veteran's Benefits                B        Liability
                                                350 Motor Vehicle
                                                                                       PERSONAL PROPERTY
                                                                                      §370 Other Fraud                       U710
                                                                                                                                           LABOR
                                                                                                                                     Fair Labor Standards
                                                                                                                                                                              SOCIAL SECURITY
                                                                                                                                                                         •• 861 HIA (1395ff)                        o
                                                                                                                                                                                                                        480 Consumer Credit
                                                                                                                                                                                                                        485 Telephone Consumer
~    '" ".~".",,,',.;"
     190 Other Contract
                                                355 Motor Vehicle
                                                    Product Liability
                                                                                         371 Truth in Lending
                                                                                         380 Other Personal                  .720
                                                                                                                                     Act
                                                                                                                                     Labor/Management
                                                                                                                                                                         •• 862 Black Lung (923)
                                                                                                                                                                         •• 863 DIWC/DIWW (405(g))                  o
                                                                                                                                                                                                                             Protection Act
                                                                                                                                                                                                                       490 Cable/Sat TV
     195 Contract Product Liability        0360     Other Personal                           Property Damage                          Relations                          L... 864 SSID Title XVI                    o   850 Securities/Commodities/
     196 Franchise
                                           0362
                                                    Injury
                                                    PersonallnjUlY-
                                                                                      0385   Property Damage
                                                                                             Product Liability
                                                                                                                             0740
                                                                                                                             0751
                                                                                                                                     Railway Labor Act
                                                                                                                                     Family and Medical
                                                                                                                                                                        0865 RSI (405(g))
                                                                                                                                                                                                                    B        Exchange
                                                                                                                                                                                                                        890 Other Statutory Actions

                                                                                                                                                                                                                    B
                                                    Medical Malpractice                                                              Leave Act                                                                          891 Agncultural Acts
I      REAL PROPERTY                              CIVIL RIGHTS                         PRISONER PETITIONS                    0790    Other Labor Litigation                FEDERAL TAX SUITS                            893 Environmental Matters
0210   Land Condemnation                        440 Other Civil Rights                   Habeas Corpus:                      0791    Employee Retirement                U870 Taxes (U.S. Plaintiff
                                           ~                                                                                                                                                                            895 Freedom of Infonnation

§
0220 Foreclosure
   230 Rent Lease & Ejectment
   240 Torts to Land
                                           =    441 Voting
                                           •• 442 Employment
                                           L... 443 Housing!
                                                                                      0463 Alien Detainee
                                                                                      0510 Motions to Vacate
                                                                                            Sentence
                                                                                                                                     Income Security Act
                                                                                                                                                                        0871
                                                                                                                                                                              or Delendant)
                                                                                                                                                                              IRS-Third
                                                                                                                                                                              26 USC 7609
                                                                                                                                                                                           Party                    o
                                                                                                                                                                                                                    o
                                                                                                                                                                                                                             Act
                                                                                                                                                                                                                       896 Arbitration
                                                                                                                                                                                                                       899 Administrative Procedure
   245 Tort Product Liability                       Accommodations                    0530 General                                                                                                                          Act/Review or Appeal of
0290 All Other Real Property               0445      Amer. wlDisabilities-            D 535      Death Penalty                        IMMIGRATION                                                                             Agency     Decision
                                                Employment
                                           0446 Amer. wlDisabilities-                 ~
                                                                                            Other:
                                                                                            540 Mandamus & Other
                                                                                                                             I:f62 Naturalization Application
                                                                                                                                 465 Other Immigration
                                                                                                                                                                                                                    o     950 Constitutionality
                                                                                                                                                                                                                              State Statutes
                                                                                                                                                                                                                                                        of

                                                Other                                       550 Civil Rights                         Actions
                                           0448 Education                                   555 Prison Condition
                                                                                            560 Civil Detainee -
                                                                                                Conditions of
                                                                                                Confinement

V. ORIGIN                 (Place an "X" in One Box Only)
.1        Original
          Proceeding
                               02    Removed from
                                     State Court
                                                                                     Remanded from                    04     Reinstated    or       o   5 Transferred from                          Multidistrict                08     Multidistrict
                                                                                     Appellate Court                         Reopened                     Another District                          Litigation -                        Litigation -
                                                                                                                                                          (specifY)                                 Transfer                            Direct File
                                                   Cite the U.S. Civil Statute under which you are filing (1)0 ,,()tcitejllrisdicti,mal                        statlltes ulliess diven'ity):
                                                     2_9_U_._S_C_.~§1_8_5(~a~)/9~U_.S_C_.~§_I_e_t._S_eq~.                                                                                                                                                          _
VI. CAUSE OF ACTION                               1-
                                                   Brief description   of cause:
                                                    Vacate Arbitration    Award

VII. REQUESTED IN                                 o    CHECK         IF THIS IS A CLASS                   ACTION                DEMAND          $                                        CHECK      YES only if demanded              in complaint:
     COMPLAINT:                                        UNDER         RULE 23, F.R.Cv.P.
                                                                                                                                                                                         JURY     DEMAND:                 DYes            lIN       0

VIlI. RELATED CASE(S)
                                                     (See ins(l1.Ictio,,-,):
      lFANY                                                                           JUDGE

DATE                                                                                       SIGNATURE OF ATTO


FOR OFFICE         USE ONLY

     RECEIPT #                           AMOUNT                                                 APPLYING IFP                                                                                         MAG. JUDGE
        Case 3:19-cv-13741-RHC-EAS ECF No. 1 filed 12/20/19                 PageID.11     Page 11 of 12

PURSUANT TO LOCAL RULE 83.11

1.                Is this a case that has been previously dismissed?                      DYes
                                                                                          ~No
     If yes, give the following information:

     Court:
           ---------------------------------------
     Case No.:
               -------------------------------------
     Judge:                                                         _




2.                Other than stated above, are there any pending or previously
                  discontinued or dismissed companion cases in this or any other          DYes
                  court, including state court? (Companion cases are matters in which
                                                                                          ~     No
                  it appears substantially similar evidence will be offered or the same
                  or related parties are present and the cases arise out of the same
                  transaction or occurrence.)

     If yes, give the following information:

     Court:
              ---------------------------------------
 Case No.:                                                      _

 Judge:                                                             _



Notes:
Case 3:19-cv-13741-RHC-EAS ECF No. 1 filed 12/20/19                 PageID.12      Page 12 of 12



                                CERTIFICATE OF SERVICE

          I hereby certify that on December 20, 2019, I electronically filed the foregoing

   Complaint and Petition, along with Summons for Defendant/Respondent, with the Clerk

   of Court using CM/ECF. I also certify that the foregoing documents are being served this

   day on all counsel of record, corporations, or pro se parties identified on the attached

   Service List in the manner specified, either via transmission or Notices of Electronic

   Filing generated by CM/ECF or in some other authorized manner for those counsel or

   parties who are not authorized to receive electronically Notices of Electronic Filing.


                          United Steelworkers Local 13702, District 2
                                      20600 Eureka Road
                                   Taylor, Michigan 48180


                                                 /s/ Stephanie Sweitzer
                                                 Stephanie Sweitzer
